       Case 3:17-cv-01419-RDM Document 91 Filed 01/21/21 Page 1 of 1




                   THE UNITED STATES DISTRICT COURT MIDDLE
                           DISTRICT OF PENNSYLVANIA

EUGENE O'MALLEY,

      Plaintiff,                           : CIVIL ACTION NO. 3:17-CV-1419
                                           : (JUDGE MARIANI)
      vs.

DOWD MARKETING, INC.,

      Defendant.

                                 ,/       ORDER
                          "'\ J7/
                   ~- DAY OF JANUARY 2021, upon consideration of Plaintiff's
      AND NOW, THIS-

Motion for Extension of Time for Reinstatement (Doc. 90) IT IS HEREBY ORDERED THAT:

   1. The Motion for Extension of Time for Reinstatement (Doc. 90) is GRANTED;

   2. The reinstatement period is extended to February 22, 2021;

   3. Either party may reinstate the action, upon good cause shown, no later than

      February 22, 2021, if settlement is not consummated;

   4. Failure of a party to file a motion for reinstatement, or a motion for extension of time

      to consummate the settlement, by February 22, 2021, will result in the automatic

      conversion of this dismissal from one without prejudice to on with prejudice.




                                                  obert D. Mariani
                                                 United States District Judge
